UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7016


CHARLES T. HOYE,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Department of Corrections;
GARY L. BASS, Reg. Administrator, Virginia Department of
Corrections, Central Regional Office; SAMUEL V. PRUETT,
Warden, Coffeewood Correctional Center; I. T. GILMORE,
Assistant Warden, Coffeewood Correctional Center; R. W.
MARTIN, EBP/Reentry Manager, Coffeewood Correctional Center;
D. GOURDINE, Inst. Pgms. Mgr. (IPM), Coffeewood Correctional
Center; L. D. MOORE, Food Service Admin., Coffeewood
Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00124-MFU)


Submitted:   December 29, 2015            Decided:     January 13, 2016


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles T. Hoye,   Appellant Pro Se.     Richard Carson Vorhis,
Senior Assistant   Attorney General,   Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Charles          T.     Hoye   appeals         the    district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42     U.S.C.    §    1983    (2012)      complaint.        We    have

reviewed the record and find no reversible error.                              Accordingly,

we affirm for the reasons stated by the district court.                               Hoye v.

Clarke,    No.    7:14-cv-00124-MFU            (W.D.      Va.    May    27,    2015).      We

dispense       with        oral   argument     because          the    facts    and     legal

contentions      are       adequately       presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              3